378 F.2d 371
Mary P. HALL, Appellee,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellant.Ferris E. HALL, Appellee,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellant.
Nos. 11111, 11112.
United States Court of Appeals Fourth Circuit.
Argued April 5, 1967.Decided April 25, 1967.

Thos. B. Butler, Spartanburg, S.C., for appellant.
Charist Charist, Spartanburg, S.C., for appellees.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Plaintiffs recovered judgments in the United States District Court against Robert Fleming, defendant's insured, for injuries suffered by them in an automobile accident.  Plaintiffs then brought these actions aginst defendant seeking recovery under the liability insurance policy issued to Fleming.  The district court, finding that there was no genuine issue of material fact and the only question being one of law, granted summary judgment for plaintiffs.


2
We affirm for the reasons stated in the opinion of the district court.1


3
Affirmed.



1
 Hall v. State Farm Mut. Auto.  Ins. Co., 268 F.Supp. 995 (D.S.C. Oct. 26, 1966)